Case &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

20-cv-00053-JLS-KES Document 38 Filed 03/17/21 Page 1of1 Page ID #:175

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

ESTELA GARCIA, an Individual; IRMA Case No. 8:20-cv-00053-JLS-KES
CALDERON-CHAVEZ, an Individual;

LORENA GONZALEZ, an Individual,

Plaintiffs,

ORDER OF DISMISSAL
v.

)

)

)

)

)

)

5
SOUTH COAST TERRACE )
CONDOMINIUM ASSOCIATION, a )
California Corporation; POWERSTONE )
PROPERTY MANAGEMENT, INC., a )
California Corporation; TINA MORALES, an _ )
Individual; and DOES 1 through 10, )
Inclusive, )
)

)

)

)

Defendants

 

After considering the Stipulation for Dismissal filed herein, IT IS HEREBY ORDERED
THAT:
The complaint filed by Plaintiffs in this matter is hereby dismissed with prejudice as

to all Defendants, with each party bearing their own costs and attorney’s fees.

 

IT IS SO ORDERED. Ae
~ : i? rae i]
DATED: March 17, 2021 ~ Jenpeh-—7 Le

 

HONORABLE JOSEPHINE L. STATON
UNITED STATES DISTRICT JUDGE

 

 

 
